 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10
11    BRYON DITTMAN,                                No. 2:17-cv-01851-MCE-CKD
12                     Plaintiff,
13          v.                                      MEMORANDUM AND ORDER
14    MEDICAL SOLUTION, L.L.C.,
15                     Defendant.
16

17         By way of this action, Plaintiff Bryon Dittman (“Plaintiff”) seeks to recover for

18   claims that derive from his theory that Defendant Medical Solution, L.L.C., (“Defendant”)

19   should have included amounts paid to nurse employees for travel reimbursement (“per

20   diem”) in their regular rate of pay for purposes of calculating overtime wages. The Court

21   previously granted, among other things, Plaintiff’s Motion for Summary Judgment Motion

22   as to liability on Counts One and Four after observing that:

23                Few courts have answered the question raised here (i.e.,
                  whether travel per diems that are reduced when employees
24                miss shifts should be included in the calculation of the regular
                  rate), and courts that have addressed the issue have delivered
25                inconsistent decisions. Compare Clarke v. AMN Servs., LLC,
                  No. 16-4132 DSF, 2018 WL 3357467 (C.D. Cal.) (holding that
26                per diem payments that varied with the number of hours
                  worked need not be included in the regular rate) with
27                Junkersfield v. Per Diem Staffing Sys., Inc., No. 4:18-cv-
                  07795-KAW, 2019 WL 2247768 (N.D. Cal.) (concluding that
28                “reducing the per diem and housing payment based on the
                                                  1
 1                    number of shifts worked inextricably ties the payments to the
                      hours worked, rendering them part of the employee’s regular
 2                    rate”).
 3   ECF No. 69. Given the split of authority undermining the Court’s decision in Plaintiff’s

 4   favor, Defendant now moves for a Certificate of Appealability certifying the foregoing

 5   question identified by this Court for interlocutory appeal pursuant to 28 U.S.C. § 1292(b).

 6   ECF No. 71.1

 7           Section 1292(b) provides:

 8                    When a district judge, in making in a civil action an order not
                      otherwise appealable under this section, shall be of the opinion
 9                    that such order involves a controlling question of law as to
                      which there is substantial ground for difference of opinion and
10                    that an immediate appeal from the order may materially
                      advance the ultimate termination of the litigation, he shall so
11                    state in writing in such order.
12           This case fits squarely within that section, and Defendant’s Motion (ECF No. 71)

13   is thus GRANTED.2

14           IT IS SO ORDERED.

15   Dated: November 25, 2019

16

17
18
19

20
21
22
23
24
25           1
              Because oral argument would not have been of material assistance, the Court ordered this
     matter submitted on the briefs. E.D. Cal. Local Rule 230(g).
26
               2
                 Given this Court’s disproportionately high case load, and in the interest of conserving judicial
27   resources and expediting a decision in this case, the Court will not recount details with which the parties
     are intimately familiar. To be clear, the Court has considered all evidence and arguments in the record,
28   but it limits its written decision to only that which is necessary to resolve the parties’ instant arguments.
                                                             2
